Citation Nr: 0828470	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-32 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an effective date earlier than December 12, 
2001, for the grant of a 100 percent rating for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

An informal claim of an increased rating for schizophrenia 
was received on April 7, 2000 via a VA psychiatric outpatient 
treatment record; however, it was not factually ascertainable 
that an increased in disability had occurred within one year 
prior (excluding temporary total rating periods) to that date 
nor is there an earlier formal or informal claim.  


CONCLUSION OF LAW

The criteria for an effective date of April 7, 2000, for the 
grant of a 100 percent schedular rating for schizophrenia 
have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in June 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in July 2007.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  All identified pertinent records have 
been obtained, to the extent available, to include records 
from the Social Security Administration (SSA).  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.  
Further, as set forth below, the Board is granting an earlier 
effective date.  


An Effective Date Earlier than December 12, 2001
For a 100 Percent Rating for Schizophrenia

In a January 1977 rating decision, service connection was 
granted for schizophrenia and a 70 percent rating was 
established effective April 1976.  In February 1978 and 
August 1978 rating decisions, the 70 percent rating was 
confirmed and continued.  

In December 1978 rating and January 1979 rating decisions, 
temporary total ratings were assigned for periods of 
psychiatric hospitalization from February 6, 1978 to March 
31, 1978, and from June 20, 1978 to August 31, 1978.  Between 
the two periods and thereafter, the 70 percent rating was 
assigned.  In a September 1979 rating decision, another 
temporary total rating was assigned from March 7, 1979 
through the end of April 1979.  Thereafter, the 70 percent 
rating was assigned.  A January 1980 rating decision 
confirmed and continued the prior rating.  In an October 1980 
rating decision, another temporary total rating based on 
psychiatric hospitalization was assigned from July 6, 1980 
through September 1980.  

In a December 1981 rating decision, the 70 percent disability 
rating was reduced to 50 percent effective March 1, 1982.  
The veteran appealed that determination, but the Board 
affirmed the RO in November 1982.  In a December 1985 rating 
decision, the disability rating was reduced to 10 percent 
effective February 1, 1986.  The 10 percent rating was 
thereafter confirmed and continued in July 1989 and October 
1989 decision.  In addition, a temporary total rating for the 
period of May 5, 1989 to May 31, 1989 was denied by the RO; 
this decision was affirmed by the Board in July 1990.  

In a July 1990 rating decision, a temporary total rating for 
a period of psychiatric hospitalization was assigned from 
June 4, 1990 to June 30, 1990.  Thereafter, the 10 percent 
rating was assigned.  In November 1990 and January 1991 
rating decision, the 10 percent rating was confirmed and 
continued.  In August 1991 and October 1991 rating decisions, 
a temporary total rating based on hospitalization was 
assigned from February 4, 1991 through the end of February 
1991; thereafter, a 30 percent rating was assigned.  A March 
1992 rating decision denied a higher rating.  A July 1992 
rating decision granted a temporary total rating based on 
psychiatric hospitalization from October 10, 1991 to November 
30, 1991.  Thereafter, a 30 percent rating was assigned.  An 
April 1993 rating decision confirmed the 30 percent rating.  
In a June 1994 rating decision, a temporary total rating was 
assigned from February 19, 1994 to March 31, 1994.  
Thereafter, a 30 percent rating was assigned.  

In January 1995, a temporary total rating was assigned from 
October 4, 1993 to November 20, 1993; thereafter, a 30 
percent rating was assigned.  In a September 1996 rating 
decision, a temporary total rating was assigned June 4, 1996 
to June 27, 1996.  In a June 1998 rating decision, a 
temporary total rating was assigned from August 18, 1997 
through September 30, 1997; thereafter a 30 percent rating 
was assigned.  In a December 1998 rating decision , a 
temporary total rating was assigned from August 6, 1998 
through September 30, 1998; thereafter, a 30 percent rating 
was assigned.  A February 1999 rating decision denied a 
higher rating for schizophrenia.  

In a December 1999 rating decision, the RO increased the 
disability rating to 50 percent effective March 24, 1999; 
assigned a temporary total rating from April 22, 1999; then 
assigned the 50 percent rating from September 1, 1999.  A 
total disability rating based on individual unemployability 
(TDIU) was denied.  

In March 9, 2000 correspondence, the veteran requested the 
status of his claim, but did not appeal the prior rating 
decision nor request an increased rating.  His claim, as 
previously noted, had actually been adjudicated.

The December 1999 rating decision became final in the absence 
of the initiation of an appeal.  Pursuant to 38 U.S.C.A. § 
7105(a), a request for appellate review by the Board of a 
decision by the RO is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal after a statement 
of the case has been furnished.  See 38 C.F.R. § 20.200.  
Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file an NOD with 
a determination by the RO within one year from the date that 
the RO mails notice of the determination to him or her.  
Otherwise, the determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute an NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201 (2007).  The Board emphasizes that 
the issue of timeliness of appeal is a question of law.

In an August 2000 Report of Contact, the veteran indicated 
that he had been hospitalized from February 1, 2000 to March 
13, 2000.  This communication was not an NOD to the December 
1999 rating decision as there was no disagreement with this 
prior decision.  

In a November 2000 rating decision, a temporary total rating 
was assigned from January 31, 2000 to April 1, 2000; 
thereafter, the 50 percent rating was assigned.  

On March 19, 2001, a claim for an increased rating for 
schizophrenia was received.  The Board accepts this 
communication as an NOD to the November 2000 rating decision 
based on the veteran's continued intent to seek a higher 
rating which implicitly disagrees with the assigned 50 
percent rating.  In contrast, this correspondence was 
accepted as a new claim by the RO.  In a subsequent June 2001 
rating decision, an increased rating was denied.  The veteran 
was notified of this decision, but his mail was returned with 
no forwarding address.  

According to a September 2001 Report of Contact, the veteran 
was incarcerated in April, May, and June, but not for a 
felony.  In October 2001, the veteran was sent a letter by VA 
stating that his benefits were resumed based on a new address 
provided by the veteran; however, the record does not show 
that notice of the June 2001 rating decision was provided at 
this new address.  The Board recognizes that VA duly provided 
notice at the address of record; however, since a new address 
was provided within several months and VA clearly knew that 
the veteran was no longer located at the old address, it was 
VA's obligation to provide notice at the current address.  As 
such, finality did not attach to that rating decision, 
either.  

In April 2002 correspondence, the veteran requested a 
temporary total rating based on hospitalization from the 
beginning of 2002.  

In a December 2002 rating decision, an increased rating of 
100 percent was assigned for schizophrenia.  The effective 
date assigned was December 21, 2001.  The RO determined that 
VA treatment reports on this date first showed worsening of 
his schizophrenia which warranted this evaluation.  It was 
further noted that the veteran had been hospitalized 5 times 
over the past 12 months for exacerbations of schizophrenia.  
Symptoms included persistent delusions and hallucinations.  
There were serious suicidal ideations, anxiety, depression, 
and cognitive deficits, including trouble understanding, 
concentrating, and remembering.  The veteran had indicated 
that he did not feel safe and his judgment was poor.  He last 
worked in December 2001, for 6 days.  The medical evidence 
showed that he was unable to work.  As such, he met the 
criteria for a 100 percent rating.  

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. §§ 4.125-4.130; Diagnostic Code 
9203.

The veteran contends that an effective date earlier than 
December 21, 2001 is warranted for the increased 100 percent 
rating for schizophrenia.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The claim must be considered pursuant to the criteria under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase. 

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that it is axiomatic that the fact that 
must be found in order for entitlement to an increase in 
disability compensation to arise, in other words, that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, 
under section 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an increase 
in disability had occurred, "the only cognizable 'increase' 
for this purpose is one to the next disability level" 
provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

As noted, the December 1999 rating decision was final.  In 
that rating decision, the RO increased the disability rating 
to 50 percent effective March 24, 1999; assigned a temporary 
total rating from April 22, 1999; then assigned the 50 
percent rating from September 1, 1999; and denied TDIU.  
Since that rating decision is final, the Board will not 
assign a total rating prior to that time, in the absence of 
clear and unmistakable error (CUE) which has not been 
alleged.  

Thus, a 50 percent rating was in effect until January 31, 
2000, when a period of a temporary total rating commenced.  
There is no formal or informal claim between September 1, 
1999 to January 30, 2000.  There is one treatment record 
dated September 10, 1999, which noted that the veteran had 
completed his visits for the VA Cooperative Olanxapine study, 
but did not show up for other visits.  That notation is not 
accepted as a claim for an increase as it did not show an 
increase in disability and was vague in nature.  Further, as 
noted, it preceded the date of the final December 1999 rating 
decision.  

As noted, a temporary total rating was assigned from January 
31, 2000 to April 1, 2000; thereafter, the 50 percent rating 
was assigned.  

The first treatment report dated after April 1, 2000 is a VA 
outpatient note dated April 5, 2000; however, that was not 
for psychiatric treatment.  

The Board notes that from April 7, 2000 onward, the veteran 
was seen regularly for psychiatric treatment.  The Board 
finds that the April 7, 2000 medical record can be construed 
as an informal claim for an increased rating for 
schizophrenia.  See 38 C.F.R. § 3.157(b)(1); see also 38 
C.F.R. § 3.155(a).

The Board has thoroughly reviewed the treatment records, both 
for inpatient and outpatient treatment for schizophrenia.  As 
of April 7, 2000, the veteran's auditory hallucinations had 
returned.  In addition, he complained of depression.  The 
veteran was thereafter admitted for inpatient treatment, but 
irregularly discharged himself.  He had exhibited 
hallucinations, behavioral disorganization, and delusions.  
He also had serious depression, anxiety, and tension.  By 
November 2000, the hallucinations had worsened.  By January 
2001, he exhibited hostility, suicidal ideation, thoughts of 
hurting others, paranoia, and poor judgment.  The next month, 
he was seen on an emergent basis and described homicidal 
ideation and other increased symptoms and was hospitalized 
for a week.  Over the next few months, he continued to 
describe auditory hallucinations including the voice of a 
female.  He indicated that he was unable to control the 
voices.  

In viewing the evidence in its totality, it is clear that 
from April 7, 2000 onward, the veteran had psychotic symptoms 
including persistent auditory hallucinations as well as 
delusions.  He required both inpatient and emergent 
treatment.  He could not work or function well in society.  
The Board finds that the schedular criteria for a 100 percent 
rating were met.  

Thus, the Board finds that the April 7, 2000 VA treatment 
report was an informal claim and that a 100 percent schedular 
rating was met from that date onward.  As noted above, the 
Board does not find that finality attaches to either the 
November 2000 or the June 2001 rating decision for reasons 
set forth above.  

The Board must next consider if it is factually ascertainable 
that an increase in disability had occurred, i.e., was a 100 
percent rating warranted, within the one year prior to the 
accepted April 7, 2000 informal claim.  

Even though the December 1999 rating decision which governed 
ratings during the period up to that decision, is final, the 
Board will still consider whether it was factually 
ascertainable that an increased in disability had occurred.  
However, the Board finds that it was not factually 
ascertainable that an increased in disability had occurred 
between April 7, 1999 and April 22, 1999, the date a 
temporary total rating commenced.  There is an April 20, 1998 
record of record which shows that the veteran was alert, 
articulate, and had a calm demeanor.  There is nothing in 
that record to show a factually ascertainable increase in 
disability level.  As previously noted, the temporary total 
rating ended September 1, 1999.  The September 10, 1999 
treatment record cited above, also did not show that there 
was a factually ascertainable increase in disability.  The 
veteran's psychiatric symptoms were not discussed.  

Therefore, in sum, an informal claim for an increase in the 
disability rating for schizophrenia was received on April 7, 
2000; however, it was not factually ascertainable that the 
veteran's schizophrenia had increased in severity to include 
being productive of total occupational and social impairment 
within one year prior to that date nor was there an earlier 
accepted formal or informal claim of record, for the reasons 
noted above.

Based on the evidence cited above, the Board finds that the 
veteran's schizophrenia caused total occupational and social 
impairment warranting a 100 percent schedular rating, from 
April 7, 2000, the date of the VA outpatient record which 
showed an increase in disability level to that extent, and 
thereafter.  This date is earlier that the assigned effective 
date of December 12, 2001.  Therefore, the evidence supports 
an earlier effective date of April 7, 2000 for the grant of a 
total schedular rating for schizophrenia.  


ORDER

Entitlement to an effective date of April 7, 2000 for the 
grant of a 100 percent schedular rating for schizophrenia is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


